 


115 HRES 299 EH: Providing for consideration of the bill (H.R. 1180) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector; providing for proceedings during the period from May 5, 2017, through May 15, 2017; and for other purposes.
U.S. House of Representatives
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 299 
In the House of Representatives, U. S., 
 
May 2, 2017 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1180) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector; providing for proceedings during the period from May 5, 2017, through May 15, 2017; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1180) to amend the Fair Labor Standards Act of 1938 to provide compensatory time for employees in the private sector. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–15 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit with or without instructions.  2.On any legislative day during the period from May 5, 2017, through May 15, 2017— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  4.It shall be in order at any time on the legislative day of May 4, 2017, or May 5, 2017, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.  
5.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of May 5, 2017.   Karen L. Haas,Clerk. 